Citation Nr: 0034032	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury, spinal stenosis with compromise of the spinal canal 
and marked impingement of the cauda equina, currently 
assigned a 20 percent disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from September 1956 to January 
1977.  

By a decision of February 1997, the Board of Veterans' 
Appeals (Board) granted service connection for a low back 
disability.  By a rating decision that month, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, assigned a 20 percent disability rating for residuals 
of a back injury, spinal stenosis with compromise of the 
spinal canal and marked impingement of the cauda equina.  In 
a rating decision of December 1998, after reviewing 
outpatient reports, the RO continued the 20 percent 
disability evaluation.  In February 1999, the representative 
filed a notice of disagreement with the decision and 
requested: "Please schedule a personal hearing the first 
week of March so that the veteran may give oral testimony in 
lieu of VA Form 9."  The RO provided the veteran with a 
statement of the case in March 1999.  The veteran's 
substantive appeal, on VA Form 9, asserting entitlement to an 
increased rating for the service-connected back disability, 
was received later that month.  On the form, the veteran 
answered in the negative the question of whether he wanted to 
appear personally before the Board either in Washington, D.C. 
or at the RO.  

By a rating decision of July 1999, the RO continued the 20 
percent disability rating for back disability.  However, 
later that month, the RO reviewed hospital reports and 
assigned a temporary total rating from July 11, 1996, based 
on the veteran's convalescence following his hospitalization 
under 38 C.F.R. § 4.30 (1999).  Effective September 1, 1996, 
the 20 percent schedular rating again became effective.  

In May 1999, the veteran forwarded medical records in support 
of the claim.  In September 1999, the representative informed 
the RO that the veteran was waiving the right to due process 
and wanted the case to be sent to the Board as soon as 
possible.  Additional medical records were submitted directly 
to the Board during the summer of 2000.  


REMAND

The veteran contends that his service-connected disability of 
the spine is more severely disabling than it has been rated.  

The veteran was not afforded an initial rating examination 
after the grant of service connection for back disability by 
the Board in February 1997.  VA examinations are authorized 
when the current severity of a disability is at question.  
38 C.F.R. § 3.327 (2000).  Further, there is significant 
evidence of record to warrant an examination to clarify the 
current status of the disability, especially since a 
temporary total disability rating was assigned for 
convalescence following the veteran's 1996 hospitalization.  
Also, there is recent evidence reflecting that the disability 
may have increased in severity.  

The Board further notes that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that evidence to be considered in the 
appeal of an initial assignment of a rating disability is not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In this decision, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. at 126.

In addition, when evaluating a service-connected disability 
involving the musculoskeletal system, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40, and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Section 4.40 provides that it is essential 
that any examination on which the ratings are based 
adequately portray any functional loss which may be due to 
pain, and the impact of the pain must be considered in making 
a rating determination.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  In the rating decision of July 1999, the RO noted 
that it had considered 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2000).  However, it is the judgment of the Board that the 
veteran would benefit from having an examination by the VA in 
which the examiner discusses the applicability of these 
pertinent regulations and the precise impact of the service-
connected disability on the veteran's industrial status.  

Also, upon request, a claimant is entitled to a hearing at 
any time on any issue involved in a claim.  38 C.F.R. 
§ 3.103c (2000).  It is unclear whether the veteran intended 
to waive his right to a hearing either when he submitted the 
VA Form 9 in March 1999, or when he waived his due process 
rights after submitting additional evidence in order to have 
his appeal forwarded to the Board.  Inasmuch as other matters 
require this Remand, the hearing question should be clarified 
concurrently.  

For the reasons discussed above, the Board finds that 
additional action by the RO, primarily the scheduling of 
examination of the veteran, is necessary prior to a decision 
on the merits of the increased rating claim.  The Board is 
not satisfied that all relevant facts have been properly 
developed to their full extent or that VA has met its duty to 
assist the veteran as set forth in the new Veterans 
Assistance Claims Act of 2000, Pub. L. No. 106-475, 144 Stat. 
2096 (2000).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should apprise the veteran of 
all his options regarding a hearing 
and request a written response 
regarding his preference for a 
hearing, even if it is negative.

2. The veteran should be requested to 
provide a list of all medical 
treatment and/or examinations that he 
has received for back disability since 
1994 in order to ensure that his 
medical records are complete.  The RO 
should attempt to obtain all records 
from the sources reported by the 
veteran, especially all VA medical 
records, for association with the 
claims folder.

3. Then the veteran should be afforded a 
comprehensive VA orthopedic 
examination, to determine the current 
manifestations of his service- 
connected back disability.  The 
veteran's claims folders and a copy of 
this remand should be made available 
to the VA examiner and its review 
should be acknowledged in the 
examination report.  All indicated 
tests and studies should be performed.  
The veteran's history, current 
complaints and examination findings 
should be reported in detail by the 
examiner.  The examiner should 
specifically report the range of 
motion of the spine and state what 
constitutes normal range of motion of 
the reported areas.  The examiner 
should also state whether there is 
characteristic pain on motion, muscle 
spasm or loss of lateral spine motion. 
Further, the VA examiner is requested 
to comment on the functional 
limitations, if any, caused by the 
service-connected back disability in 
light of the provisions of 38 C.F.R. 
§§  4.10, 4.40, 4.45 and 4.59 (2000) 
and note whether there is weakened 
movement, excess fatigability or 
incoordination attributable to the 
service-connected back disability.  
The VA examiner is further requested 
to report in detail as to the degree 
of any additional range of motion loss 
due to any weakened movement, excess 
fatigability, incoordination or pain 
on movement and comment on how and to 
what extent these manifestations 
affect the veteran.  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.  With respect to the 
subjective complaints of pain, the VA 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the back, 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service-connected back disability; the 
presence or absence of any changes in 
the condition of the skin indicative 
of disuse due to the service-connected 
back disability; or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected back disability.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
subjective complaints are in 
proportion to and consistent with the 
objective examination findings and 
test results.  The examiner is also 
requested to express an opinion 
regarding the impact of the service-
connected back disability on the 
veteran's ability to work.  DeLuca; 38 
C.F.R. § 4.40.  If arthritis is shown 
present, that fact should be 
discussed.  A complete rationale for 
any opinions expressed must be 
provided.

4. Then, upon review of the VA orthopedic 
examination report, the RO should 
schedule the veteran for any other VA 
examination(s) so indicated, e.g., 
neurologic.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6. After the development requested has 
been completed, the RO should review 
the examination report(s) to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures.  After completion of the 
above development, the RO should 
readjudicate the appellant's claim to 
include written consideration of the 
holdings in Fenderson and DeLuca.  If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the March 1999 statement of the case.  
An appropriate period of time should 
be allowed for response.



Then, the entire claims folder should be returned to the 
Board, if in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	D.J. DRUCKER
Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



